STATE OF NEVADA ROSS MILLER Secretory of State SCOTT W. ANDERSON Deputy Secretory for Commercial Recordings Commercial Recordings Division 202 N. Carson Street CarsonCity,NV89701-4069 Telephone (775) 684-5708 Fax (775) 684-7138 OFFICE OF THE SECRETARY OF STATE THE LAW OFFICES OF JILLIAN SIDOTI 34 WINCHESTER, CA 92596 Job:C20091202-2044 December 8, 2009 Special Handling Instructions: NF 1FSC E-MAIL 12/08 GR Charges Description Document Number Filing Date/Time Qty Price Amount Articles of Incorporation 20090832616-77 11/18/2009 7:26:58 AM 1 Total Payments Type Description Amount Credit 02517B|09120826477990 Total Credit Balance: $0.00 Job Contents: File Stamped Copy(s): 1 Corp Charter(s): 1 ILO-ALO Profit(s): 1 THE LAW OFFICES OF JILLIAN SIDOTI 34 WINCHESTER, CA 92596 1 ROSS MILLER Secretary of State 204 North Carson Street Suite 4 Carson City, Nevada 89701-4520 (775) 684 5708 Website: www.nvsos.gov Articles of Incorporation (PURSUANT TO NRS CHAPTER 78) Filed in the office of Ross Miller Secretary of State State of Nevada Document Number 20090832616-77 Filing Date and Time 11/18/2009 7:26 AM Entity Number E0627142009-6 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation: Commonwealth Realty Partners, Inc 2. RegisteredAgent for Service of Process: (check only one box) xCommercial Registered Agent: InCorp Services Name oNoncommercial Registered Agent (name and address below) oOffice or Position with Entity (name and address below) Name of Noncommercial Registered AgentORName of Title of Office or Other Position with Entity Nevada Street Address City Zip Code Nevada Mailing Address (if different from street address)City Zip Code 3. Authorized Stock: (number of shares corporation is authorized to issue) Number of shares with par value: Par value per share: $ Number of shares without par value: 4. Names and Addresses of the Board of Directors/Trustees: (each Oirector/Trustee must be a natural person at least 18 years of age; attach additional page if more than two directors/trustees) 1) Chris Cronin Name 50 Federal St Newburyport MA 01950 Street Address City StateZip Code 2) Name Street Address City StateZip Code 5. Purpose: (optional; see instructions) The purpose of the corporation shall be: Any Legal Purpose 6. Name, Address and Signature of Incorporator: (attach additional page if more than one incorporator) Jillian Sidoti. Attorney at Law X Name Incorporatopbfgnature 34721 Myrtle Court Winchester CA 92596 Address City StateZip Code 7. Certificate of Acceptance of Appointment of egistered Agent: / hereby accept appointment as Registered Agent for the above named Entity. X Authorized Signature of Registered Agent or On Behalf of Registered Agent Entity
